department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug _ uniform issue list ep mite legend taxpayer a amount d bank account y ira x state o dear a in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was a resident of the state of florida on date taxpayer a withdrew amount d from his rollover individual_retirement_account ira x and deposited the funds into bank account y a non-ira account in order to provide sufficient proof of assets and to pay certain closing costs in conjunction with his proposed purchase of a house in state while taxpayer a was in the process of purchasing a home in state he was also in the process of selling his residence in florida this home sale was scheduled to close no later than date which date was within the 60-day rollover period taxpayer a intended to return amount d to ira x upon receiving the proceeds from the sale of his florida residence damage to taxpayer a's florida residence resulting from a series of hurricanes that swept through florida during the months of august and september delayed both the closing process and the buyer's bank's release of funds to taxpayer a as a result taxpayer a did not return amount d to his ira x within the 60-day rollover period shortly thereafter when taxpayer a attempted to repay amount d into ira x the ira to first seek a letter from the provider refused the redeposit and informed taxpayer a irs which taxpayer a did on date on date the internal_revenue_service issued a news_release ir- in which it announced special tax relief for florida taxpayers in the presidential disaster_area that was struck by hurricane frances on date fema-1545-dr the special relief gave affected taxpayers until date to perform certain time-sensitive actions described in sec_301 7508a- c which includes the making of a rollover under sec_408 taxpayer a was an affected taxpayer located in the presidential disaster_area and accordingly had until date to complete the rollover neither the ira provider nor taxpayer a was aware of this relief based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if pincite any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer indicates that taxpayer a took a distribution in order to provide sufficient proof of assets and to pay certain closing costs in conjunction with his proposed purchase of a house in state taxpayer a intended to redeposit amount d using funds received from the proceeds from the sale of his florida residence it appears from the facts that taxpayer a used the ira distribution in a transaction that in essence amounts to a short term interest-free_loan the committee report describing legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible plans including iras in general using a distribution as a short term_loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans and under those circumstances the failure to waive the 60-day requirement would not be against equity or good conscience where taxpayer was not able to redeposit the funds within the day period however in this case taxpayer a had the funds available to make a rollover_contribution during the extension period granted by news_release ir-2004-115 to affected taxpayers in the presidentially_declared_disaster areas however both hace me se an taxpayer a and his ira provider were unaware of the availability of the extension period and taxpayer a failed to contribute the funds during the extension period therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d except as noted below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of any amounts required to be distributed under code sec_401 and sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto te v - sincerely yours this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ish to inquire about this ruling please contact at a eee csc address all correspondence to se t ep ra t3 enclosures deleted copy of letter_ruling employee_plans technical group - notice of intention to-disclose froma n manager
